Case 1:16-cv-04569-DLC-SDA Document 446 Filed 09/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~- oe eee x
COMMERZBANK AG, : 1l6cv4569 (DLC)
Plaintiff, ORDER
-Vv-
U.S. BANK N.A., et al.,
Defendants.
i x

DENISE COTE, District Judge:

The plaintiff in this case alleges contract and tort claims
involving a number of residential mortgage-backed securities
trusts. In 2019, the defendants moved for summary judgment on a
number of grounds, including that the plaintiff lacked standing
to pursue claims regarding trust certificates that it had
subsequently sold. One of those sold certificates is known as
CSAB 2006-4 AGA. In an Opinion of April 28, 2020 (the “April
2020 Opinion”), Judge Pauley, to whom this case was previously
assigned, agreed and granted summary judgment to the defendants
on claims stemming from sold certificates. Commerzbank AG Vv.

U.S. Bank Nat’l Ass'n, 457 F.Supp.3d 233, 243 (S.D.N.Y. 2020).

 

The plaintiff's motion for reconsideration of the April 2020
Opinion’s reasoning on sold certificates was denied on February
16, 2021. Commerzbank AG v. U.S. Bank Nat’l Ass’n, No.

16cv4569, 2021 WL 603045, at *2-3 (S.D.N.Y. Feb. 16, 2021}.

 
Case 1:16-cv-04569-DLC-SDA Document 446 Filed 09/09/21 Page 2 of 2

After this case was reassigned to this Court, the parties
highlighted an inconsistency in the April 2020 Opinion. The
April 2020 Opinion at one point lists CSAB 2006-4 A6A as a sold
certificate, 457 F.Supp.3d at 241 n.5, and thereby claims to
dismiss the plaintiff’s claims related to CSAB 2006-4 A6A for
lack of standing. But in a footnote cataloging the plaintiffs’
surviving claims (“Footnote 45”), the April 2020 Opinion lists
the plaintiff’s tort claims involving CSAB 2006-4 A6A as among
those surviving. Id. at 263 n.45.

The parties do not dispute that CSAB 2006-4 AGA is a sold
certificate and the plaintiff does not move again for
reconsideration of the April 2020 Opinion’s reasoning granting
the defendants’ motion for summary judgment on all claims
related to sold certificates. The defendants suggest that the
tort claims involving CSAB 2006-4 A6A were erroneously listed as
surviving claims in Footnote 45, and the Court agrees.
Accordingly, it is hereby

ORDERED that summary judgment is granted to the defendants
on the plaintiff’s tort claims involving CSAB 2006-4 A6A nunc
pro tunc as of April 28, 2020.

Dated: New York, New York
September 9, 2021

t
DENISE COTE
United States District Judge

i

 
